t c summary opinion united_states tax_court elroy smith petitioner v commissioner of internal revenue respondent docket no 16623-04s filed date elroy smith pro_se james r rich for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the taxable_year the issues for decision are whether petitioner is entitled to claim a dependency_exemption deduction for ds whether petitioner is entitled to head-of-household filing_status whether petitioner is entitled to an earned_income_credit and whether petitioner is entitled to a child_tax_credit for taxable_year background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in jackson south carolina on the date the petition was filed in this case during taxable_year petitioner resided in a dwelling next to that of his sister yvonne smith yvonne who was single yvonne has a son ds who turned years old during taxable_year and who lived with yvonne also during taxable_year petitioner was employed as a long-distance truck driver by j b hunt transport inc additionally petitioner was self-employed by his own truck company e smith trucking company j b hunt transport inc issued to petitioner a form_w-2 wage and tax statement which 1the court uses only the minor child’s initials reflected wages earned in the amount of dollar_figure petitioner reported business income in the amount of dollar_figure from e smith trucking company on his form_1040 u s individual_income_tax_return petitioner’s normal job schedule during taxable_year was to be on the road consecutive weeks then return to his residence for days and then go back on the road on or about date petitioner timely filed his form_1040 for taxable_year petitioner filed his federal_income_tax return as a head-of-household and claimed a dependency_exemption deduction for ds petitioner also claimed an earned_income_credit with ds as the qualifying_child and a child_tax_credit with ds as the qualifying_child on date respondent issued a notice_of_deficiency denying petitioner the claimed dependency_exemption deduction head-of-household filing_status the claimed earned_income_credit and the claimed child_tax_credit for taxable_year discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct 290_us_111 in pertinent part rule a provides the general_rule that the burden_of_proof shall be upon the petitioner in certain circumstances however if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the proper tax_liability sec_7491 places the burden_of_proof on the commissioner sec_7491 rule a credible_evidence is ‘the quality of evidence which after critical analysis a court would find sufficient to base a decision on the issue if no contrary evidence were submitted’ 122_tc_143 quoting 116_tc_438 sec_7491 applies only if the taxpayer complies with substantiation requirements maintains all required records and cooperates with the commissioner for witnesses information documents meetings and interviews sec_7491 although neither party alleges the applicability of sec_7491 we conclude that the burden_of_proof has not shifted to respondent with respect to any of the issues in the case at bar moreover deductions are a matter of legislative grace and are allowed only as specifically provided by statute 503_us_79 292_us_435 2we interpret the quoted language as requiring the taxpayer’s evidence pertaining to any factual issue to be evidence the court would find sufficient upon which to base a decision on the issue in favor of the taxpayer see bernardo v commissioner tcmemo_2004_199 deduction for dependency_exemption as previously stated petitioner claimed a dependency_exemption deduction for ds on his federal_income_tax return respondent disallowed the deduction in the notice_of_deficiency sec_151 allows deductions for exemptions for dependents of the taxpayer see sec_151 sec_152 defines the term dependent in pertinent part to include a son or daughter of a brother or sister of the taxpayer over half of whose support for the calendar_year was received from the taxpayer support includes food shelter clothing medical and dental care education and the like sec_1_152-1 income_tax regs in determining whether an individual received more than one- half of his or her support from the taxpayer there shall be taken into account the amount of support received from the taxpayer as compared to the entire amount of support which the individual received from all sources id in other words the support_test requires the taxpayer to establish the total support costs for the claimed individual and that the taxpayer provided at least half of that amount 73_tc_963 see cotton v commissioner tcmemo_2000_333 gulvin v commissioner tcmemo_1980_111 affd 644_f2d_2 5th cir toponce v commissioner tcmemo_1968_101 a taxpayer who cannot establish the total amount of support costs for the claimed individual generally may not claim that individual as a dependent 56_tc_512 cotton v commissioner supra petitioner testified that ds resided with his mother yvonne during taxable_year however petitioner claims that ds resided at petitioner’s house when petitioner was home and that he provided ds with food and shelter as previously stated petitioner’s house was located on a plot of land adjacent to yvonne’s residence petitioner a long-distance truck driver was on the road consecutive weeks at a time then returned to his residence for days and then went back on the road petitioner testified that when he was at his residence he spent percent of his time with his nephew ds giving petitioner the benefit of the doubt and taking petitioner upon his word we conclude that ds could have only resided with petitioner for about days during taxable_year petitioner further testified that he supported his nephew ds petitioner stated that he would send checks to his mother lydia smith she then would cash the checks and give the money to yvonne to pay for ds’s expenses petitioner claims that he paid for ds’s car automobile insurance shoes clothing and other necessities during taxable_year petitioner has offered into evidence copies of checks which he claims were support payments for ds however the checks are not all made out to lydia smith as would be expected by the support arrangement described by petitioner additionally the checks are all dated during the taxable years and we are convinced that during petitioner paid various expenses for ds and was a caring uncle to ds however petitioner has failed to provide the court with any significant corroborative evidence showing that he provided over half of ds’s support during the taxable_year upon the basis of the record before us we cannot find that petitioner has established the total support costs for ds during taxable_year nor has he established that he provided at least half of that amount respondent’s determination on this issue is sustained head_of_household as previously stated petitioner claimed head-of-household filing_status on his federal_income_tax return and respondent changed the filing_status to single in the notice_of_deficiency sec_1 imposes a special income_tax rate on an individual filing as head_of_household sec_2 provides the requirements for head-of-household filing_status as relevant here to qualify as a head of a household a taxpayer must a be unmarried at the end of the taxable_year b not be a surviving_spouse and c maintain as the taxpayer’s home a household that constitutes the principal_place_of_abode of a dependent for whom the taxpayer is entitled to claim a deduction under sec_151 sec_2 we have already held that petitioner is not entitled to the dependency_exemption deduction pursuant to sec_151 with respect to ds it follows therefore that petitioner is not entitled to claim head-of-household filing_status we sustain respondent’s determination with respect to this issue earned_income_credit as previously stated petitioner claimed an earned_income_credit for taxable_year with ds as the qualifying_child in the notice_of_deficiency respondent disallowed the earned_income_credit subject_to certain limitations an eligible_individual is allowed a credit which is calculated as a percentage of the individual’s earned_income sec_32 earned_income includes wages sec_32 sec_32 in pertinent part defines an eligible_individual as any individual who has a qualifying_child for the taxable_year a qualifying_child is one who satisfies a relationship_test a residency test and an age_test sec_32 the pertinent parts of sec_32 provide qualifying_child -- a in general --the term qualifying_child means with respect to any taxpayer for any taxable_year an individual-- i who bears a relationship to the taxpayer described in subparagraph b ii who has the same principal_place_of_abode as the taxpayer for more than one-half of such taxable_year and iii who meets the age requirements of subparagraph c as relevant herein a descendant of a brother or sister who the taxpayer cares for as the taxpayer’s own child satisfies the relationship_test we are willing to assume ds satisfies the relationship_test however as previously stated petitioner has not established that his residence was the principal_place_of_abode for ds for more than one-half of the taxable_year we find that ds fails the residency test of sec_32 accordingly respondent’s determination on this issue is sustained child_tax_credit as previously stated petitioner claimed a child_tax_credit for taxable_year with ds as the qualifying_child in the notice_of_deficiency respondent disallowed the child_tax_credit sec_24 authorizes a child_tax_credit with respect to each qualifying_child of the taxpayer the term qualifying_child is defined in sec_24 as relevant here a qualifying_child means an individual with respect to whom the taxpayer is allowed a deduction under sec_151 sec_24 we have already held that petitioner is not entitled to the dependency_exemption deduction under sec_151 for ds accordingly ds is not considered a qualifying_child within the meaning of sec_24 it follows therefore that petitioner is not entitled to a child_tax_credit under sec_24 with respect to ds in view of the foregoing we sustain respondent’s determination on this issue furthermore we have considered all of the other arguments made by petitioner and to the extent that we have not specifically addressed them we conclude they are without merit reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
